OFFICE           OF   THE   ATTORNEY      GENERAL       OF    TEXAS
                                                  AUSTIN


t&Dc.MANN
--
                                                                 April        b,   19.939


        Boa. r5.rd.r A* tielun
        chalxmaa, Cdttes     on
        Clabas and Pooounts
        ‘Jous6           of     33pres4nt4tl*aa
        Aultln,                Texas

        D4ar Sk2




                           .
                                                                         rsoelpt     of   your
                                                                   Jr. Lloyd Armstrong,
            A88l8tallt           Atto                             to@sthor w%th fils~
            attaohed            lnalu                            nrat.6 claims upOn
            wbioh yoa deml
            their talldlt
                                                                 e elaints ~511 be
                                                           00; and Uittieolt under
        aoat             airouas                           4. Z~nber such olrma8tmaao
                                                           rsud Cf l.ngmsit5oQ Qf
                                                            or 3uoh taxes  auoh fuetm,
                                                        sssd  UFOU by tha OOWt.




                                             ICatloasl L~ifo Ineur~im3i~Com~asq,

                               hearloan Ualted Life Insumnoe Corepaw._
                         Yile Ho. 49
                              Union Contr81 Llfa Xnrursna6 Company, File
                         so. 9
                               Ohio f?et5onel Life Inaureacs COmpany, File
                         Ro. 8
                               The Sanhattan   Life Inmranee OorpamJ, ?5ls
                         RO. 4
                               The Aoaola Mutual Llfo hamran       CoX$aW,
                         ?ils PO. 1Q
                               Am4rlaua duedit   IndeRlklty GoapaZkY, Ils. 19
                                     T




Eon. Vlrgl1.A.yielden, April 5, lOsO, P4gt Z


             lir4m4n'e   InauranarCQpaly     of X4warFr
     Xew‘Jerre,,
               Ro. S3
             Qharles X. Rleksr, W. 70
             F444ral Lit4 and Castmlty Company, Ho. 15
             Joyae Rosboromgh, Ro. 5
             IArturo ortls, BO. 1x

          Before oonri&ming   eaoh 41a5a lndepen64ntly
aad s4parat4ly a8 presanta~ by yooru honorab14 oorrrlttee
.vethinkit partloent   to mat forthgenerally suoh author-
ltles as, la our apiaion, govern theirdlsposltloa.

             the hgishtito authorlty.tomaat laws oover-
lag approprlatIons h4ral.n mqwsted im lImIted by th4
pror585pns of t&s ConstItutSon mhIo?I read:

           *Art. 3. itk4. 4.  .fhe b6ia~ature Shall
     pr0vIda by 3.8~ r0r tbaoapensatlon   or all oiri-
     e4r8, Wl3'8Zit.8,bE;entS and publio 0OIltl40tOW,
     not provided SOT in this Conetltutlon, but shall
     not grant 4xtra ooqmn8ntIon    to any ortlc4r,
     servant,.a64nt or publI4 aontraotors, utter
     8uoh pub150 44n5ee 8ba11 hove beta parfox
     or oontraot entered into,for the perfommnae
     of tha aam; nor grdnt, by appropriation or
     otherrise,  any apomt of money out of the
     trtaary of the &ate,     to cay indlrldual, on
     a aleia, real or prtttndtd, when the s&no
     shall not lxvt keen provlcitd for by pro-oxistfng
     law; car 43Lploy any :ne In the new of the
     &ate, unless authorized by prt-existing law."

          I-h4 r414rant part of *otIon 44, Artlole 3,
Constitution of Ttxa8, aontrolllng the question of
authority of ttm Legislature to mtkt appropiatloas
OOvtrillgtht r4ftInd Oleim8 in qa4etiOtlim bmhl                  SQt
forth:

             Vhe   Le&slaturt   . ...&a11   not 6:allt.r..
     by appropriation      or othtnltt,     any   amOuttt   Of
     month out or the trsa8ury of th4 Statt, to
     any indlvldual, on e olaim, real or prat4nd44,
     rhea the 40~4 shall not h4rs been proilded for
     by pro-4xleting law;.                A' .'
Eon. Virgil A. yielden, April S, 1939, Pegs 3



             The above alause h48 beta interpreted by the
Suprrpe Court In tht o484 of .iuatin ?iational Sank 18.
Sheppard, 71 SW Bad Z4S, to wan      th4t the hglal4tur4
o4nnot appropriate Stata aon4y to any ladlvldutl ~1114~8,
at  the very   time ths 8ppxvpri4tIon I8 amdc, thera Is
already   ia fores 8opIe valid 14x UOn8titUting    the ohdIn
the appropriation Is mad4 to pay a leg41 and ralld obll-
getlon Of the State.     By 14~1 obli~atlon Is deelamd
to k aueh an Obligatloo as would iorn th4 baal~ of a
judgment age:ost the State in a court 0i eoapttbat
EAadlatIon      in the er4nt it should psrmlt ltstu to b4
        Certain rnlta OS laIlep4 rtlttr4t4d in that aam
aao& whleh a8 8 person rho pays 4s illa@           tax under
darer8 ha8 a leeal alaim for fta ra-puymtut and under
th4 i4Ot8 ia that    C484,‘+3&4   CTitZ Writta& th4 OpIllfOS
for the oourt, h4ld that    suah tax or.ftt    was paid under
LaplI4d'dur4aa.     It appears that auah &ureas muat 4x5at
at the tIa4 91 payment.
                              ~.,
             Dnlssa the olaln~~ltU.9.unrltrthe tbovt rule
a& authority, they ar4 uad% "@Mly       olasaIfIed as rolun-
tary paymtnt and aa stotod la the Austin !!atIorml 53aak
oasa, aupr4, a ptrson who voluntarily pays an llls~al
tax he8 no olaia fcr its r4-paynont.        The companion oaa4
to tho +mstin CeticCal Bank aaae,     sugrs, w!zerain otrtala
tax payments vtrt hold voluntar5ly 3tdc was the 3araIoana
Cotton Ullla ~a. Shepptrd, olttd In 71 35 2nd, 247.         Tti4
effects of the holdlnr 5n the slave two oRSea are sum-
mariaed.in ttx    opfkico rtndcred in State    VS. Forlsttin,
79 S.W. 2nd 143:

           "These Casts art oonolual~t of thobta-
     tion8 that although the state rtetivti3   tkt
     benaf5t of the unauthorized ocntreots of its
     orrlcera, or rtotlvts   uaauthorlzad taxes ool-
     uatarlly paid into,tht treasury, the Ltglsla-
     ture oamot spprogrlato    money  to m-pay suoh
     Oltfa8 b4oaas4 of the ocnatitut5oaal Inhibl-
     tiOB8  afor4statlon4d;~..~*

          Th484 eaaaa, therefore, are rurtber authollty
for the proposition that a mere xoral obliqetioa of the
Stat4 will not support 4n appropriat5oa o? State monsy to
an IndIrIdoal*   Stat4 14. PerlatsJn, supra.
                                                            -1




Hon. Virgil h:?leUben,   April I, 1939, Paga 4



           Of tbe slalm submitted, those to be towad
in your file fo. 53, 49, and 9, arise out (rrbmulta
brought under the ~rovlaloas o? Artlola 006#&, oomon-
1y known aa the *protamt statute*, eoaoted %y the CSrd
Leglslatura, Acts of 1933, for the pwpose qt provldlng
an ado oate remedy at law to the agWtaxpapar      vhoreby
under Pta prorlslona he oould enioroe liability of the
State to pay a curtain awunt   of money oa loaount or
the payaent of taxea alleged to hare bean vrongfully
esaotad  by tha Stats fro6 the taxpayer or plalntifi.
h dou    it nooessary to set forth harelnL, the relotant
portloa of the named rtatutar
          “Art. 7057b, Soo. 1. Any person, fin,
    or oorporetion rho may bo required to pay to
    tbo head of any depsrtment of .the Stat4
    Dcvernmnt    any occupation, gross raml?t,
    iranohlae, Uoenee or other prlrllaga tax
    -or fee; aad who belletsa or aonfaada that
     the ssze 1s unlawful and that auoh publio
    official 13 not la&uliy catltled to dammd
    or collcot t:=e Y~;.ZBshell, nevertheless, be
    req:llred to pay such amount es m:ah public
    off’ioial o+.rgcd  with the oolleatfon thereof
    may dce.3 to be dce tke Stat.e, and shall be
    estltled to aoooapany such Fameat 71th o
    written protest, scttinp out fully ard In de-
     tell each e;f every ~.rcuo: cr retson why it
     1s crr.tr2d:- tt.e      rlc,;anC is mlasful
                      t ~LC!-L
    or unec Wrlzed.”

           332. 2. ?J?on the paymint or such taxes
     or foes, accoqanled    by such written protest,
     the tex>ayer shall heve ninety (90) days from
     sai,ddate wlthlu r!;iob tc file mlt for the
     reocvery thereof lo.any court of co~.;ettnt
     $urlsdict Im in Travis County,   Texas, snd zone
     other. Suob sult shall be brought against the
     public offiolal o?mrged with the duty of ool-
     leotlng such tax or fees, the State Troasoror
     and thr Attoroey General.    The lasnea to be
     determined in such sult shall bo only those
     arising out cf the grounds or reasons   set
Hon. Virgil b. ?faldsn, April 5, 1939, Page 5



     ;;f:; In 8ucb vritten protest as orlglnally
             The right of a peal shall exlat aa
     in ctier oases prod3 ai by law. Prorldod , ?ou-
     ever, vhe.re a ala-4 aotlon is brouP>t by any
     taxpayer al.1 other taxpayers beloaglas to the
     olass and represented fn mwh alass aatlon
     vbo have properly protested as herala pFovlded
     shall not be required to ills separate suit8
     but shall be entitled to and governed by the
     dealsloa rendered la suah ulasr a&ion.

           ‘soo.  3.  It &all    be the duty of suoh
     publia oirlolal to traaamlt dally to the
     State Treasurer all zoney so reoelred, rfth
     a detailed   list oi all those remlttlog sams,
     and he ahali inform tha 5t.at.aTreasurer in
     writing tbst, such noney uas paid under proteat
     am heralnqbcre prorfded.      A depoalt raocfpt
     ahall be lasuod by the Couptroller ?or the
     dally total cf such re.aittaaoee from eaob de-
     partment;   and the asshicr   of the Treasury
     Sapartaent ~~411 keep a cash book to be aalled
     '~usponsa Ceah hook," in vhlab to enter such
     deposf t reoelpts.   Uponiho reoeipt   of suoh
     aoney by the State Treasurer it shall be his
     duty and he is hereby required to lcrmedlatsly
     and forthwith plaoc tbc sxce in Ztste de-
     poaitcries bearin?. interest ‘in tb,e saqe manuer
     as any other funda ot the :‘.tut.e  required to
     ba plaoed in such depoaitorles at lntersst,
     and the State Treasurer shall further be ra-
     &red     to allocate whatever interest la earned
     on such fuods asd to credit the amount thereof
     to such suspense a=couat until the statue of
     suoh money io finally detemlned      as herein
     provided.

          "580.   4.  if suit 18 not brounbt within
     the time and vithlo the manner he&in provided,
     or la the ersnt it finally bo detemloed    la
     suoh ault that the sums of money 80 paid or
     any pOrtlOa thereof, tOgetbOr vlth tbe pro rat4
     loterest earned tbereon balong to the Btate,
     then and la that   event it ahall ba the duty oi
     the State Treasurer to transfer auoh money ira
 Eon. Virgil A. tloldea, April 5, lOSO, Paga 6




         the auspeoaaaooountto the proper fUna or
         the Stata by plaoingthe portion thereor
         belonging to tha Stata ia lao& fund by tlm
         iaauanseof a dsp0aitwarmat.     Fibanaueh
         deposit warrant or rarrmta  are lasued, they
         ahall be ontorod la thd oaah book, and the
         proper rund $0 whloh iuoh louey La ao traaa-
         Isrred ahall be properly oredlted thrrowlth.
         . .. .

           It will be notedthat aaoag the preroqoiaitaa
 to 48tabliahln~ liability on the part Of the Stat8 fOr
 fund8 aloimad the taxpayermat eitherbring lult wltb-
 Sn niaoty 4001 day8 W&date    or protaataaooapawying
 paymat o?.tho tax br be rapraaanted  In a alar8 letio a
 broughtby any taxpayer balon&w to the aam aAar8
 through a properly ill.6 protertaa     providwl,     emi if
 inolodad in the latter, hi8 ault within      the ninety     (90)
 day period ia aroused.  It  fa further    lpeolfio~lly pro-
 tided that only where the atatua of t?la fund8 ar4 iInn-
 ally drtesmlaed in auoh atit, together with the pro-
 rata intermt ramed thereon aa bslongfng to tba tax-
 pars   fa the State T’raasuror required to tofuad luoh
 anmunt together with pro-rata iotersat earned.

             Ia proaeoutlng auob olaima under the prorl-
 sicns   oi this rtatute, it is our dew that anoh tax-
  payer where he desires to rollem himself of tba
e nsoeaslty or lilin8 and proaeouting his om suit in
  the stannor provided,      would aoaossarlly have to join
  or be ldcntifiad    t&rein     by naae or reformme  aa a
, party to the olasa luft.

              %I 404ordano4with the gwanl     rule
         &m4rni~    voluntary pamnt8.  a prson *ho
         voluntarily pays aa illegal tax, even though
         he paya it under ooaaidorable aotuaI praaaura,
         oaM0t maintain   an .aotion to T4oOveC lt bWkt.*
         86 il. C. L., pea.   411, pa* MS, and amar-
         oua authorrftler oltod thersuader.
Hon. Virgin A. ?ialdan, April 5, 1939, Page 9



             qaymeat of an Illsgal tax lm not oon-
     aldered to be under duroas marely baoauaa of
     a pauuaiary penalty Impoa6d upon failure to
     pay Illegal tax *Ithin a oertaSn tire    arter
     It tall8    dtia, beoaaaathe taxpayer @mild Iatsr-
     po8a the amna aarenae to aa aotlon for tha
     paaalty    that he ooald to an aotion to reoomr
     tha tax ltaalf.* 86 R. 0. 1. para. 415, pa@
     4s; Brunaon is. Orawford County Laty Distrlot,
     107 Ark. 84, ll5S 81 W,     AM. Caa. 19lS A. 49s
     44 L. R, A. (I. S.) t98 and note.

                      all of the al&Ins aubulttsd,rith
            Praotloally
lxorption or thorn under ill0 Ho. 70, 13, 5 aad 18,
involvetues paid apaa the gross piurfm raoslptm.
hrtlalb4769, Rotlaad Clrll Statbtaa 1988 and as aaaod-
ad. We    q~o~.ttddn     the rolovaat parts of said art&o10
w$;&;ad       eub6taatlally the 8~10 aa tlu orfgfnal aot


             *Zaab life insutanoe 40upany not organ-
     ized utldsrthe law8 of this state, trnns-
     sating buelmaa   In this 8tat6,~ahal.l   annually,
     on or bafore tbs 1st day of &rob,      maLo a r@-
     port to the oclarlsaloaar, wh?sh report    shall
     be morn to by oither t?le prsaldant or rloe-
     prceident  and searetary or treasurer or suoh
     oowany ,  whioh shall ehm the cross amount
     of premiuras oolleotnd Gurlag the pears endiag
     on bomber          Slat, praosdlag,fro!&ultlreasoi    ,
     this    8bd.6     UpOnpolIsls6Of insuranee. eaoh
     aoeh oompany shall pay sanually a tar equal
     to....
           Y3uoh taxes    shall ba for and on aoaoaat
     of the buaIaeaa    traaaaotad  in this Stats burlng
     the oalendu    year ln whloh mah praulraswore
     oolleoteU, or for th8t portion thereof dariag
     uhloh the ooapaay *hall hav* tranaaoted bud-
     msa in thfa State. This sot ah811 not la say
     mumor   afreot the obligation for thm paymnt     of
     any taxes tt;at hara aaoruud and that are mm due
ROB. Virgil A. Pleldea, April 5, 1939, Page 8



     or 061llg. but the obll~atlon as noa providsd
     by law for tha agrant Of ausb kXSe shall
     oontIBue in tu1P foroe and eifeot."

          Artioh    4?70,   3evlsed   Civil Statutea   of Team,
reads as followe:

           7Jpon the raoeipt of sworn stataaaats
     showing the goes proalvu reodpts       of laoh
     oozapany, the CivamIeel9n ai fnsursnor shall
     oertlfy to the State peeuper        the sunuaf
     of tares due by suoh ea.anq Sor ths prs-
     oedlng year, uhloh taxes ehallba       paid to
     the Stats Treasurer for tba ueo af tha,State,-
     by auoh oo@$euy. Vpon his reoe-Ipt sf euoh
     00&.1ii0atc, and the &my'mnt Of SUO~ tax,
     th eTreasurer lhall sxeoute a rooelpt      there-
     ror, rhlah noslpt shsll be avldaaos .oi the
     payment Ct euoh taxes. ?I0 Suoh life iU8ur-
     ame company shall raoelva a oertifloatu
     of authcrity to do bnslnasa in this State
     uutll euoh taxozbara   paid. If, upon the
     8xdnation    of any oompuny, or in any
     other ammer,   the Commissioner of Irmiranoo
     shall be informad that the gross preralum
     rscelpta of zany year eroaed In mount those
     shcm by the report thceot,      tharetofore
     sede as above prwlded,     it shall be the
     dr;ty of etch Coznlsairnsr to file nlth
     the State Treasurer a 8Upple;lental     oertlfl-
     oats showing the additional mount of tares
     due by suuah aompany, whloh shall be paid
     by suoh coapauy upon uotloe thereof. The
     State Traasurer if, within    fifteen daJ8
     after ths rsoalpt of hln of any oertifiaata
     or eup~$amntal   oertllioate provlded Sor by
     this artlola, ths texao due a8 shown thereby
     have not bean paId, shall report the faota-
     to the Attorney Osrkerrl, rho shall hadiato-
     ly lnetltute suit Ia the proper oourt Is
     Travis County to reoovsr auoh taXaS-”

          Art1010 4#95. pertainlug tu ravok1n.g a oertl-
fiaate of au Ineuranoo company, provldre that apocl iallure
Ipn.VirgilA.   PiSldSB, April 3, lOSO, Pedw 0



or refueal to ocmply dth the provlsloua or repulra-
nsnte of thle ohepter; the Commlealonerupon aeocrteIn-
la& this reot, l  hall~givo wrltten~notloo of his laten-
tlon to revoke the.oaapSny*e outifioato    of authority
to traneaot buelnde    la this Stat8 and li rorlelone
cot 0~1104   with, a t
                     the lplntlon      of th!rty days,
It lhSl1 by the duty or ChS. CamleelonertOfrvoohi;
oertltloete of 8Stthorfty or lueh   0
prov:deethat fa the o*eS of nv00atapQY- on, no oortlrloate
or eoth0rlt~    &ball Iesw r0r one JOU ena until the
o o r o lr lampllee
              y     dth tho provisions end requinmente.
The rapany ha0 the right to brw       spit to sot leldm
any aual~ordor of ravooStlon.
           Artiole 4776, provldoe that  upon the r8iit320
ta make snob report or any speo%al report mqulmd,
6uah ooquq    shell be robjeot to a patalty Of #ZS&O
per by for eaoh day la dorault in addition    to.mvooa-
tleaas provfdod in the pmO&ing      Srtfolo, to k n-
oovusd in a ault be bo brought by the Attorney tineral.

          In tha light of th4 ahove Suthorltloe, w h~vS
aoneldered SSO~ alelm eobaitted e~paretely and in oomiao-
tlon thsrorlth, and reepsotfully rendu to you our opin-
ion as rollowe:

           file Ho. 5s - 8ollano~ Llre Ineurenoe Goapuy.
'fhi8 alair 18 on mOOrd in this iWpartU8Bt,    8 Suit oover-
lng whlah having b~sen riied, Ho. 6087, In the aietrlot
Sourt of Travis 'County Texas.   The file shows that the
suit was dlsmlaeedby agreeamntwith end under tha forms
Attormy   Gsnoralfe adalnistration.    It Is a olaim for
refund or 1935 annuityooetraoteoaelderatIone,      peld
under the above quoted~etetatee.The olaia does not ef-
Mbit a copy of the protest. The tax paid ou annuity
oontmst   eoruI4sntIoru   hera beenbl4   by the oourt lo
the ease Of ikSie1 v8. fh0 Life fBSUmBOa COISpSlkyof
VIrginIS, 108 SW &ad 8S6,to bd an 1Uegel tax- The
olair dooe not d%ealoee thatthe ~Ori~iBSl tex papent
out of rhleb tble olrlm arises -8 5llegally luoted       00
paid nndu dumbem, oxpreeud     or lmpllod. Ia the lbmnoo
of euoh dursu,    it Se QoT oplalon that the bgislatuxu
Is 3ot Suthorlrsd to make an appropriation    to pay the
QJQ.    IB any doubtful oaee,  huwdver, da to the erIeteaoe
of moh durae,     eama lhwld be Iatarriaed   by the eons%
Ron. Virgil A. Ylolden*hppril5, 1939, Pa&* 10


          tile so. 49, Fart, Patteison, Hart t Rroun,
8ttoraejr ior-    Liaaolalv8tf0081   Life xn8uratm cm-
pany, (&I Aaerlaanvnited Llfo Ia8uraoa c-any, SW-
uo8sor8'toAmrle8a Oeatr81Lit0 In8unaoa Corrpcly,
sheee olaiu, involvtin(  the  ill8W pamnt      OS uumity
eontrart oon8i4eTrtbn8,    for the yo8r 19935 under the
8bOT8 Art1018 '4769, 8r8 8til& peodlry[ ia tb8 oouoty
8?Pat       Of   *vi.   ~UAt~,   %X88.   %%8U   8UitO   Ver8   tihd
mder the  PrOtart 8tatate8 aad, iB 00s opinion    ahoald
bopronouted     to judg~nt.   To d&l ooakat td8 law
fira rfth referewwto th8 diapwal oi th8H 8a88&
It 18 OU? OpfEiOB that   th  ~bhtUT8     W8ld Sot b.
luth e r h eto dmake 8 prepri8tba8  to pay 88RO *hi18
t-M 8Uit8 We pm fly.
          ?%18x0* 9--08 -St?81 tifiIlUOrMcHQa-
PanYe Thb la ilm a crlairiOr refund of 1110~1 kar
  ia o nlau%ty eontraat romidwatiow  ior #o ITS
r953 1951sod 19STunderthe abW8 &ti81* 4?99* A8-
oOl=dQJ t0 the a18i8, 811e&43 88id tate8 t0 ha0 be8n
pa&d ua&eT prote8t we fin& tket no ml.%%n8 riled
Within the Ottl8ty t90td8J8 UkldWthe prOt88t 8tatUt.8.
I% 8tlit6OOt88tinC: th.e ri&?kt8 Of tha 108m8Me     %a-
mS88ioner to oolloot or dmnad 8uoh t&s88 to be paid
up o n lnadty'ooo8ide~ationr      -8 broughtby the Vnica
?entral Lm     In8uxmnoe coqmay with     the daety  (90)
ay period,nor by aa~ one else ln thb ooapanps be-
h8lr 8uOh a8 t0 take it l Ok88 8Uit.        Both Or th8
01A1Q8   a8 pr88ent86, tOtall1~      aWea ThOMMd    ti
%udred    cad TESrty  ~JMI SO/lo0   ($ll,lsO.S9)bl]Jr8,
appeerbd to have been a voluntuy payment 8x14 a8 8uoh,
la our opinion,a?iappropriatloa by the hg~8htUr8
would be wmuthorieed.

                  tile 810, e-mm ahlo BatlonalLir8      f-8e
O-P-7* %%i8dIti    8hOU#thtthe     9ttmtOf    -8
unndw th8 dove art10104969, rot the y8u8   19S4, 19S8,
19368nd 1939Wr8 WFOMOW~      OWt8td84 m th. 0
la thatthey railedt@ take eredlt rOr divldendapa T
The    tam8
          bigf808t~wm0?8          aOt pdd WderprOtWt    Ukd,
in    our
       opl~~lan,   th8 tibivitdae8       not dinlo   thtan7
drm8m, lx p r a s   8 irplled,lrlsted at the tlma of pw-
                   or
rat.
Son.Virgil A. llolden,
                     bprU,b, 1959,Pad8                                 11



lmplled.
                 fSleTo. lo-AroaokMutualLffe Inruranoe Cmi-
P-t*      Thi8
             oiain  18 8i8614r   to th elbwa ohin     in that
IrhO oOM~8nlf8IiOd t0 t8h      #aIF 18S81 deduotlonfoT
hideRi     -b the pa-at     d thei tiiM8, rOr 1959. 4hO
toXe8  la gw8tloB were WC RBld under protert      nor   dOU8
ths otiIm 8hOr aEy dunes harin( lri8kd, lxpre88 o r
        at the tima
Impllod,.                            the    tax08   wee    paid.




Th18    01qi~     ptr8OUt8       l cYr8       OVWp8JI8at
                                       Of 1956-088    pre-
rium tam8         paidthrqugh   The taXS8 wore not pat&
                                           8Z?Or.
ouler p r ete8tenda0 duron   l~~marr or irplled 18 dim-
dlO886 88 StiStiRg et th8 t&48 Or #8pMBRto  It 18 OIU
oplnlonthat uu                 18 & wiuntuy           papMat       and     an appro-
prlstlon b: the l&almtum                       wotdll be Inhlbftld by the
COll8tltUtI~ Of Texa8.

                 tile    Ho.    @bRro88n*r           Ia8urenae     Campaay         or   nemr8,
Km  7u8ey.    %&hi8 o i8tr dik & itir .8n lXUM8 Oi’ tax08 hwl~
been paid  ior the year193Vt&rougherrorby the oolpaay
and we find 110rtatuto27    authorityfor making a rrirrnd of
881114. It 1s Our opinion that thl8 olaia we8 a voluntary
~8~~~~~~4    8x1 8pproprlatlon by the Legislature would be
          .

          File Xo. 904hariar  E. R    er. Thi8 tile dir-
OiO8e8 8 Oiah iOr e rerUBd Or $8. tv , aR 111eg81 l%OePlM
fao, paid undu tb8 ntaliatory   olru~ of our rtatuter end
the    8fr ida tit p nmk t8            l                      at the tlm
                                            08mt a? oosketralat
or paymentwith the               lIoen88        dtkheld until 8uoh Illegal
aPOMt     (Ia8    mid.         The    affidavit      dirolwe8       that     ttm    inaur-
awe dbpartantd8m8ndM                        thi tax through rlrtake. It I8
ou     oplnloa t&at the olblm pr88oBt8                     8 smyaent Under irplled
                              wodd b8 8athorIaab
durerr 8ad that em approprlatibn
Hoa.YlrgllA. ?$eldea.April Sr 1939, Peg8 18


                  three olaiu lpprar to be voluntary
                 9he   8Een
paymeat.aad,           in our 0pSnloa
                           8a approprlatlooto rsiund
tha p8JwRt8 WI& -oald k InhIbltodby the ~OU8titUtiOU.
        k havo been raeeatifbanded a alah of the
IBrpOrt     Ia8~8nO0
              Oqaay nndu yourtlloNO. 1U, vhloh
               madoria oar oploioathereona8 a
w rill 80a81ders
8uppieNat         to   the .abon   u8ig1u4        Opinion   X0.   O-226.
                                             Tq          JO&U8
                                                    tl'Uir


             .



                                                                           t
hrilaAx

APFmvlm